IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 94PA16

                              Filed 8 December 2017

STATE OF NORTH CAROLINA
             v.
HAROLD LAMONT FLETCHER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 926

(2016), finding no error at trial after appeal from judgments entered on 23 May 2014

by Judge Phyllis M. Gorham in Superior Court, New Hanover County. Heard in the

Supreme Court on 13 February 2017.


      Joshua H. Stein, Attorney General, by Laura E. Crumpler, Special Deputy
      Attorney General, for the State.

      Glenn Gerding, Appellate Defender, by James R. Grant, Assistant Appellate
      Defender, for defendant-appellant.


      ERVIN, Justice.


      The issues before us in this case include whether the trial court abused its

discretion by overruling defendant’s objection to alleged misstatements of law

contained in the prosecutor’s final argument to the jury and whether the trial court

erroneously denied defendant’s request that the jury be instructed that the “oral

intercourse” element of first-degree sexual exploitation of a minor involves

“penetration, however slight.” We hold that the challenged prosecutorial argument,
                                  STATE V. FLETCHER

                                   Opinion of the Court



while erroneous, was not prejudicial and that the trial court did not err by refusing

to deliver defendant’s requested “oral intercourse” instruction. As a result, we modify

and affirm the Court of Appeals’ decision.

         On 26 May 2002, defendant Harold Lamont Fletcher married “Theresa,” who

had two young children from a previous marriage, including “Diane.”1 Diane referred

to defendant, who had become involved in Diane’s life when she was one year old, as

“Dad.”       Theresa had known since the beginning of the couple’s marriage that

defendant had a pornography-related addiction and eventually insisted that

defendant receive counseling for this problem. As a result, both defendant and

Theresa underwent counseling that was intended to address defendant’s

pornography-related addiction.

         During her third or fourth grade year, Diane noticed that defendant had begun

to enter her bedroom after she had gone to bed. On one occasion, Diane found

defendant standing over her with his hand on her chest.          On another occasion,

defendant told Diane that “he was picking a piece of cotton or lint out of [her] mouth

from [her] blanket” when she confronted him about being in her room at night. In

early March 2012, when she was fifteen years old, Diane saw a red light outside of

her bedroom window. A few weeks later, on 12 March 2012, Diane saw a camera




         “Theresa” and “Diane” are pseudonyms used for ease of reading and to protect the
         1

identity of the persons involved.

                                           -2-
                                  STATE V. FLETCHER

                                   Opinion of the Court



outside the same window as she dressed. Defendant was outside the family home on

both occasions.

      In early December 2012, after Diane told Theresa that she believed that

defendant was entering her bedroom and “touching her chest,” Theresa took Diane to

speak with the counselor who had assisted defendant and Theresa with defendant’s

addiction to pornography, given that the “counselor was aware of [defendant’s]

habits.” After consulting with the counselor, Theresa contacted the New Hanover

County Department of Social Services.

      Subsequently, the State Bureau of Investigation initiated an investigation into

defendant’s activities. During a search of the family home, investigating officers

seized multiple videos and photographs of Diane from files stored on defendant’s

computer, including several images depicting Diane in various states of undress and

four images depicting a hand holding a penis against or near Diane’s mouth while

she slept. According to Theresa, the hand and the penis depicted in the second set of

images belonged to defendant.

      Although defendant admitted that he had recorded images of Diane “in the

bathroom getting ready to take a shower, dressing, undressing,” and “asleep in her

bed” for purposes of “sexual gratification,” he denied having ever touched her in an

inappropriate manner. At trial, defendant admitted to having committed secret

peeping and having taken indecent liberties with a child. However, defendant denied

his guilt of statutory sex offense and first-degree sexual exploitation of a minor on the


                                           -3-
                                  STATE V. FLETCHER

                                   Opinion of the Court



grounds that the images depicting his penis near Diane’s mouth did not show actual

conduct and had, instead, been digitally manipulated to produce that appearance.

Although Lars Daniel, an expert in digital imaging manipulation, testified that

defendant “display[ed] an advanced level of ability [with] Photoshop” and that it was

“highly likely” that at least one of the images depicting a penis near Diane’s mouth

had been digitally manipulated, he could not formulate an opinion concerning the

extent, if any, to which any of the other images depicting defendant’s penis against

or near Diane mouth had been digitally altered.

      On 18 March 2013, the New Hanover County grand jury returned bills of

indictment charging defendant with one count of first-degree sexual exploitation of a

minor; statutory sex offense with a fifteen year-old; eighteen counts of secret peeping;

and six counts of taking indecent liberties with a child, with these offenses allegedly

having occurred between 24 December 2009 and 3 December 2012. The charges

against defendant came on for trial before the trial court and a jury at the 19 May

2014 criminal session of the Superior Court, New Hanover County.

      During the jury instruction conference, the trial court rejected defendant’s

request that the trial court instruct the jury that the “oral intercourse” necessary for

a finding of guilt of first-degree sexual exploitation of a minor “requires something

more than a mere touching” and could require proof of “penetration, however slight.”

After the State asserted that proof of penetration was not required to establish “oral

intercourse” and that “oral intercourse” and “fellatio” were interchangeable terms,


                                           -4-
                                  STATE V. FLETCHER

                                   Opinion of the Court



the trial court refused to instruct the jury in accordance with defendant’s request and

permitted the parties to advance their competing definitions of “oral intercourse”

before the jury during their closing arguments.

        Once defendant had asserted in his closing argument that the images depicting

his penis on or near Diane’s mouth had been digitally altered and that these images,

even in their unaltered state, did not depict his penis in physical contact with Diane’s

mouth, the trial court allowed the prosecutor to argue, over defendant’s objection,

that:

                     The other charge is sexual exploitation of a minor.
              That’s a very fancy way for saying manufacturing or
              producing child pornography. You have to know the
              content of the material, using a minor for the purposes of
              producing material that contains a visual representation
              depicting sexual activity. Does not matter if the image was
              altered. If I take a picture of a child from the newspaper
              at a tennis match and I go back to my house and I take a
              picture of myself unclothed and I am able to manipulate
              those photos to show that I am engaged in a sexual act with
              that child, that’s manufacturing child pornography. The
              child does never have to actually be involved in the sexual
              act itself.

Although the trial court did instruct the jury that, in order to find defendant guilty

of first-degree sexual exploitation of a minor, it had to find beyond a reasonable doubt

that “defendant used, induced, coerced, encouraged or facilitated a [minor] to engage

in [oral intercourse] for the purpose of producing material that contains a visual

representation depicting this activity,” the trial court never defined “oral intercourse”

during its final instructions to the jury.


                                             -5-
                                  STATE V. FLETCHER

                                   Opinion of the Court



      On 22 May 2014, the jury returned verdicts finding defendant guilty of first-

degree sexual exploitation of a minor, attempted statutory sex offense, eighteen

counts of secret peeping, and six counts of taking indecent liberties with a child. On

23 May 2014, the trial court arrested judgment with respect to each of the secret

peeping charges; entered judgments sentencing defendant to consecutive terms of 16

to 20 months imprisonment based upon each of defendant’s convictions for taking

indecent liberties with a child, to a consecutive term of 73 to 97 months based upon

defendant’s conviction for first-degree sexual exploitation of a minor, and to a

consecutive term of 157 to 198 months imprisonment based upon defendant’s

conviction for attempted statutory sex offense; and ordered that defendant register

as a sex offender following his release from imprisonment. Defendant noted an

appeal to the Court of Appeals from the trial court’s judgments.

      In seeking relief from the trial court’s judgments before the Court of Appeals,

defendant argued that the trial court had erred by allowing the prosecutor “to

misstate the law to the jury regarding an essential element of sexual exploitation” of

a minor and by failing to instruct the jury that guilt of first-degree sexual exploitation

of a minor required proof of “penetration, however slight.” In rejecting defendant’s

challenge to the prosecutor’s closing argument, the Court of Appeals determined that

“the prosecutor’s remarks [constituted] reasonable inferences of the law” given that

first-degree sexual exploitation “include[s] digitally manipulated photos that had

been produced without a minor being actually engaged in sexual activity, provided


                                           -6-
                                  STATE V. FLETCHER

                                   Opinion of the Court



that the image depicted an actual minor engaged in sexual activity.” State v. Fletcher,

-- N.C. --, 782 S.E.2d 926, 2016 WL 797895 (2016) (unpublished), at *5. The Court of

Appeals further noted that, “to the extent that the prosecutor’s argument could be

construed as a misstatement of law, it was remedied by the trial court’s multiple

reiterations that it will instruct on the law and its instructing was in accordance with

the pattern jury instructions.” Id. at *6.

      Secondly, the Court of Appeals rejected defendant’s contention that “ ‘oral

intercourse’ requires some evidence that that defendant’s male sex organ penetrated

Diane’s mouth.” Id. at *9. After acknowledging long-standing precedent to the effect

that both vaginal intercourse and anal intercourse require penetration, the Court of

Appeals stated that, “[g]iven the ambiguity of the phrase and these indicators of

meaning,” it would decline “to impose the requirement that, when the State proceeds

under ‘oral intercourse,’ it must prove that the victim’s mouth was penetrated.” Id.

at *10. As a result, the Court of Appeals found no error in the proceedings leading to

the entry of the trial court’s judgments.

      In seeking further review of the Court of Appeals’ decision by this Court,

defendant argued that “the prosecutor misstated the law during his closing argument

when he told the jury that it could convict [defendant] of first degree exploitation even

if it determined that the images were fabricated or manipulated” and that the trial

court’s decision to overrule his objection to the prosecutor’s argument “endorsed the

prosecutor’s misstatement in the presence of the jury.” In addition, defendant argued


                                             -7-
                                  STATE V. FLETCHER

                                   Opinion of the Court



that the Court of Appeals’ decision to the effect that “ ‘oral intercourse’ as

contemplated by N.C.G.S. § 14-190.16 does not require penetration” “conflict[s] with

this Court’s well-established precedent regarding the definition of sexual

‘intercourse.’ ” The State, on the other hand, urged us to refrain from granting further

review in this case on the grounds that the Court of Appeals had correctly determined

that the challenged prosecutorial argument rested upon “ ‘reasonable inferences’

derived from the sexual exploitation statute”; that, “even assuming some impropriety,

the trial court’s instruction to the jury cured any such improper argument”; and that

the Court of Appeals had “relied upon several well established principles of statutory

construction” in determining that “oral intercourse” as that term is used in N.C.G.S.

§ 14-190.13(5)(b) did not involve penetration. We granted defendant’s petition for

discretionary review of the Court of Appeals’ decision on 9 June 2016.

      In seeking to persuade us that the trial court erred by overruling his objection

to the prosecutor’s argument that the images utilized to support the first-degree

sexual exploitation of a minor charge did not need to depict actual sexual activity,

defendant contends that the relevant statutory provision requires “that a minor

actually be exposed to sexual activity” on the grounds that the presence or absence of

such activity “is one distinction separating first-degree sexual exploitation from the

two lesser degrees of sexual exploitation,” citing N.C.G.S. §§ 14-190.17 and 14-

190.17A. The trial court’s failure to sustain defendant’s objection to the challenged

prosecutorial argument clearly prejudiced defendant given that his “primary defense”


                                           -8-
                                  STATE V. FLETCHER

                                   Opinion of the Court



“was that the images of Diane sleeping” had been “digitally manipulated through the

use of computer software” and, “at worst, simulated sexual activity.” In defendant’s

view, the trial court’s jury instructions did not suffice to cure the prejudice arising

from the prosecutor’s argument given that “the pattern instruction employed by the

trial court merely tracked the language of the statute, and . . . did not explicitly

address the prosecutor’s misstatement.” Finally, defendant asserted that “the jury’s

logically inconsistent verdicts of attempted statutory sex offense and completed first-

degree sexual exploitation” highlighted the prejudicial effect of the trial court’s error.

      Secondly, defendant contends that the trial court’s failure to instruct the jury

that “oral intercourse” required proof of “penetration, however slight,” constituted

prejudicial error. After noting that a “trial court is required to give [a requested]

instruction, at least in substance, if it is a correct statement of the law and supported

by the evidence,” citing State v. Shaw, 322 N.C. 797, 804, 370 S.E.2d 546, 550 (1988),

defendant contends that, because “this Court has consistently held that the phrases

‘vaginal intercourse’ and ‘anal intercourse’ both entail penetration, however slight,”

the statutory reference to “oral intercourse” should be understood to require

“penetration” as well given that “it is conclusively presumed that the intention of the

Legislature must be taken to be in the import of the words previously judicially

construed,” quoting Jones v. Commissioners, 137 N.C. 579, 608, 50 S.E. 291, 301

(1905).




                                           -9-
                                  STATE V. FLETCHER

                                   Opinion of the Court



      The State, on the other hand, contends that the Court of Appeals correctly

determined that the challenged portion of the prosecutor’s argument, rather than

misstating the law, reflected a “reasonable inference” “derived from the exploitation

statute.” Moreover, even if the trial court erred by failing to sustain defendant’s

challenge to the relevant portion of the prosecutor’s argument, “[d]efendant cannot

demonstrate prejudicial error” given the overwhelming evidence of defendant’s guilt

and the fact that the trial court correctly instructed the jury concerning the issue of

defendant’s guilt of first-degree sexual exploitation of a minor, with any inconsistency

between the jury’s verdicts concerning the issue of defendant’s guilt of statutory sex

offense and first-degree sexual exploitation of a minor failing to establish prejudice

“stemming from the prosecutor’s brief statement concerning manipulated images,”

citing State v. Davis, 214 N.C. 787, 794, 1 S.E.2d 104, 108 (1939) (holding that, if the

record contains sufficient evidence to support a verdict, “mere inconsistency will not

invalidate the verdict”).

      In addition, the State asserts that the trial court’s jury instructions

“adequately addressed each essential element” of the offense of first-degree sexual

exploitation of a minor, so that “the trial judge was not required to read [d]efendant’s

requested jury instruction.” According to the State, defendant’s requested instruction

concerning the definition of “oral intercourse” “would narrow the scope of the statute

and . . . [allow] an adult [to] escape prosecution even if he actively filmed or produced

a picture of his penis touching the lips, tongue or mouth of a minor” despite the


                                          -10-
                                     STATE V. FLETCHER

                                      Opinion of the Court



General Assembly’s clear intention to protect minors “from the physiological and

psychological injuries resulting from sexual exploitation and abuse,” quoting State v.

Williams, 232 N.C. App. 152, 159, 754 S.E.2d 418, 423-24, appeal dismissed and disc.

rev. denied, 367 N.C. 784, 766 S.E.2d 846 (2014). As a result, the State urges us to

affirm the Court of Appeals’ decision.

       As a general proposition, parties are given “wide latitude” in their closing

arguments to the jury, State v. Monk, 286 N.C. 509, 515, 212 S.E.2d 125, 131 (1975)

(citations omitted), with the State being entitled to “argue to the jury the law, the

facts in evidence and all reasonable inferences drawn therefrom,” State v. Goss, 361
N.C. 610, 626, 651 S.E.2d 867, 877 (2007) (quoting State v. Alston, 341 N.C. 198, 239,

461 S.E.2d 687, 709-10 (1995), cert. denied, 516 U.S. 1148, 116 S. Ct. 1021, 134 L. Ed.
2d 100 (1996)), cert. denied, 555 U.S. 835, 129 S. Ct. 59, 172 L. Ed. 2d 58 (2008).

However, “[i]ncorrect statements of law in closing arguments are improper, and upon

[a] defendant’s objection, the trial judge should . . . sustain [the] objection and

instruct the jury to disregard the statement.” State v. Ratliff, 341 N.C. 610, 616-17,

461 S.E.2d 325, 328-29 (1995) (citation omitted).2 A challenge to the trial court’s


       2  Although the State contends that defendant’s general objection did not suffice to
preserve his challenge to the trial court’s failure to sustain his objection to the challenged
portion of the prosecutor’s argument for purposes of appellate review, no statement of the
basis for an objection is required unless the ground for the objection is “not apparent from
the context.” N.C. R. App. P. 10(a)(1). When the relevant portions of the State’s final
argument are considered in the context of the basic thrust of defendant’s defense, the basis
for defendant’s objection is obvious. As a result, we conclude that defendant’s challenge to
the trial court’s refusal to sustain defendant’s objection to a portion of the prosecutor’s final
argument is properly preserved for purposes of appellate review.

                                              -11-
                                   STATE V. FLETCHER

                                    Opinion of the Court



failure to sustain a defendant’s objection to a comment made during the State’s

closing argument is reviewed for an abuse of discretion, State v. Walters, 357 N.C. 68,

101, 588 S.E.2d 344, 364 (citing State v. Jones, 355 N.C. 117, 131, 558 S.E.2d 97, 106

(2002)), cert. denied, 540 U.S. 971, 124 S. Ct. 442, 157 L. Ed. 2d 320 (2003), with the

reviewing court being required to “first determine if the remarks were improper” and

then “determine if the remarks were of such a magnitude that their inclusion

prejudiced [the] defendant.” Id. at 101, 588 S.E.2d at 364 (citing and quoting Jones,
355 N.C. at 131, 558 S.E.2d at 106). Assuming that the trial court’s refusal to sustain

the defendant’s objection was erroneous, the defendant must show that there is a

reasonable possibility that the jury would have acquitted him had the challenged

argument not been permitted. Ratliff, 341 N.C. at 617, 461 S.E.2d at 329 (citing,

inter alia, N.C.G.S. § 15A-1443(a) (1988), which is identical to the current statute).

         The statutory framework governing criminal liability arising from the creation

and distribution of child pornography was initially enacted by the General Assembly

in 1985. Cinema I Video, Inc. v. Thornburg, 320 N.C. 485, 489, 358 S.E.2d 383, 384

(1987). Under the current statutory scheme, a defendant can be convicted of sexual

exploitation of a minor in the event that he commits a variety of acts, with the

defendant’s conduct being subject to varying degrees of punishment depending upon

the nature and extent of the defendant’s involvement with the minor in question. See

N.C.G.S. §§ 14-190.16, -190.17 (2015); see also id. § 14-190.17A (2015) (enacted in

1989).    For example, the offense of third-degree sexual exploitation of a minor


                                           -12-
                                  STATE V. FLETCHER

                                   Opinion of the Court



prohibits the mere possession of child pornography. See id. § 14-190.17A(a) (stating

that “[a] person commits the offense of third degree sexual exploitation of a minor if,

knowing the character or content of the material, he possesses material that contains

a visual representation of a minor engaging in sexual activity”). On the other hand,

a defendant commits the offense of second-degree sexual exploitation of a minor if he

or she “[r]ecords, photographs, films, develops, or duplicates material that contains a

visual representation of a minor engaged in sexual activity; or . . . [d]istributes,

transports, exhibits, receives, sells, purchases, exchanges, or solicits material that

contains a visual representation of a minor engaged in sexual activity,” id. § 14-

190.17(a)(1)-(2), with the common thread running through the conduct statutorily

defined as second-degree sexual offense being that the defendant had taken an active

role in the production or distribution of child pornography without directly

facilitating the involvement of the child victim in the activities depicted in the

material in question. Finally, the offense of first-degree sexual exploitation of a minor

is committed if the defendant, “knowing the character or content of the material or

performance”:

             (1)     Uses, employs, induces, coerces, encourages, or
             facilitates a minor to engage in or assist others to engage
             in sexual activity for a live performance or for the purpose
             of producing material that contains a visual representation
             depicting this activity; or

             (2)   Permits a minor under his custody or control to
             engage in sexual activity for a live performance or for the



                                          -13-
                                    STATE V. FLETCHER

                                     Opinion of the Court



              purpose of producing material that contains a visual
              representation depicting this activity; or

              (3)   Transports or finances the transportation of a minor
              through or across this State with the intent that the minor
              engage in sexual activity for a live performance or for the
              purpose of producing material that contains a visual
              representation depicting this activity; or

              (4)    Records, photographs, films, develops, or duplicates
              for sale or pecuniary gain material that contains a visual
              representation depicting a minor engaged in sexual
              activity.

Id. § 14-190.16(a).3 As a result, the acts necessary to establish the defendant’s guilt

of first-degree sexual exploitation of a minor can be categorized as involving either

direct facilitation of the minor’s involvement in sexual activity or the production of

child pornography for sale or profit. See id.

       The indictment returned against defendant for the purpose of charging him

with first-degree sexual exploitation of a minor alleged that defendant “use[d] or

induce[d] or coerce[d] or encourage[d] or facilitate[d] [Diane] to engage in sexual

activity, oral intercourse, for the purpose of producing material containing a visual

representation depicting this activity” while “knowing the character of the material.”

As a result, the record clearly establishes that the State sought to prosecute

defendant for committing the offense delineated in N.C.G.S. § 14-190.16(a)(1).



       3 The definition of “sexual activity” as set out in N.C.G.S. § 14-190.13(5) (2015) is
discussed in more detail below. The “act” of being photographed while sleeping does not,
however, fall within any component of the statutory definition of “sexual activity” contained
in that statutory provision.

                                            -14-
                                  STATE V. FLETCHER

                                   Opinion of the Court



According to the plain language of the relevant statutory provision, the minor in

question is required to have engaged in sexual activity. See Williams v. Williams,

299 N.C. 174, 180, 261 S.E.2d 849, 854 (1980) (stating that, “[w]here the language of

a statute is clear and unambiguous, there is no room for judicial construction and the

courts must give it plain and definite meaning”) (citations omitted); see also Cinema

I Video, Inc., v. Thornburg, 83 N.C. App. 544, 566, 351 S.E.2d 305, 319 (1986)

(concluding that the statutory provisions prohibiting the sexual exploitation of a

minor contemplate “live performance or photographic or other visual reproduction of

live performances”) (quoting New York. v. Ferber, 458 U.S. 747, 765, 102 S. Ct. 3348,

3358, 73 L. Ed. 2d 1113, 1127 (1982)), aff’d, 320 N.C. 485, 358 S.E.2d 383 (1987).

Thus, when the minor depicted in an image appears to have been shown as engaged

in sexual activity as the result of digital manipulation, the defendant has not

committed the offense of first-degree sexual exploitation of a minor. As a result, both

the prosecutor’s assertion that it “[d]oes not matter if the image [appearing to depict

sexual activity involving a minor] was altered” and the prosecutor’s statement that,

“[i]f I take a picture of a child from the newspaper . . . and I take a picture of myself

unclothed, and I am able to manipulate those photos to show that I am engaged in a

sexual act with that child, that’s manufacturing child pornography” constitute

misstatements of the applicable law.

      The State’s reliance upon the decision of the United States Supreme Court in

United States v. Williams, 553 U.S. 285, 128 S. Ct. 1830, 170 L. Ed. 2d 650 (2008), to


                                          -15-
                                   STATE V. FLETCHER

                                    Opinion of the Court



support its defense of the prosecutor’s argument is misplaced. As an initial matter,

the issue before the Court in Williams was whether a federal statute that

“criminalizes, in certain specified circumstances, the pandering or solicitation of child

pornography” was impermissibly “overbroad under the First Amendment [to the

United States Constitution] or impermissibly vague under the Due Process Clause of

the Fifth Amendment.” Id. at 288, 128 S. Ct. at 1835, 170 L. Ed. 2d at 659. In other

words, Williams addressed the issue of whether a legislative body could

constitutionally criminalize certain conduct rather than whether the General

Assembly, in enacting N.C.G.S. § 14-190.16(a)(1), actually did criminalize certain

types of conduct.4 Secondly, the federal statutory provision at issue in Williams,

unlike N.C.G.S. § 14-190.16(a)(1), explicitly defined prohibited “sexually explicit

conduct” as including various acts that could be either “actual or simulated.” Id. at

290, 128 S. Ct. at 1837, 170 L. Ed. 2d at 661. As a result, even though “[t]he

emergence of new technology and the repeated retransmission of picture files over

the Internet could make it nearly impossible to prove that a particular image was

produced using real children,” id. at 290, 128 S. Ct. at 1837, 170 L. Ed. 2d at 661, the

United States Supreme Court’s decision in Williams has no bearing upon the proper

resolution of defendant’s first challenge to the trial court’s judgments.


       4We do not, of course, wish the textual discussion to be understood as expressing any
opinion concerning the extent, if any, to which digitally altering otherwise innocent
photographs of minors so as to create images that appear to depict the minor engaged in
sexual activity or the possession of such digitally altered images constitute either second-
degree sexual exploitation of a minor or third-degree sexual exploitation of a minor.

                                           -16-
                                  STATE V. FLETCHER

                                   Opinion of the Court



      Although the trial court erred by failing to sustain defendant’s objection to the

challenged prosecutorial argument, the commission of such an error, standing alone,

does not suffice to justify a decision to award defendant a new trial, see State v.

Jennings, 333 N.C. 579, 618, 430 S.E.2d 188, 208, cert. denied, 510 U.S. 1028, 114 S.

Ct. 644, 126 L. Ed. 2d 602 (1993), given that a party’s misstatement of the law during

the course of its final argument is deemed to have been “cured by the court’s correct

jury instructions on [the issue misstated],” State v. Phillips, 365 N.C. 103, 140, 711
S.E.2d 122, 148 (2011), cert. denied, 565 U.S. 1204, 132 S. Ct. 1541, 182 L. Ed. 2d 176

(2012); see also State v. Anderson, 322 N.C. 22, 38, 366 S.E.2d 459, 469, cert. denied,

488 U.S. 975, 109 S. Ct. 513, 102 L. Ed. 2d 548 (1988). As defendant concedes, the

trial court instructed the jury that it could only convict defendant of first-degree

sexual exploitation of a minor in the event that it found beyond a reasonable doubt

that “the defendant used, induced, coerced, encouraged or facilitated a person to

engage in sexual activity for the purpose of producing material that contains a visual

representation depicting this activity,” with “[o]ral intercourse [constituting] sexual

activity.” Although this instruction explicitly informed the jury that, in order for it

to return a guilty verdict, it had to find that defendant “used, induced, coerced,

encouraged or facilitated” Diane’s involvement in sexual activity, defendant contends

that a finding that the trial court’s failure to sustain his objection to the prosecutor’s

misstatement of the law constituted harmless error would be inappropriate given the

centrality of the issue addressed in the challenged portion of the prosecutor’s


                                          -17-
                                    STATE V. FLETCHER

                                     Opinion of the Court



argument to defendant’s defense and the fact that the trial court’s decision to overrule

his objection to the relevant portion of the prosecutor’s argument placed the

imprimatur of the trial court’s approval on the challenged argument. However, given

the clarity of the language used in the trial court’s instruction and the absence of any

North Carolina authority tending to support defendant’s contention, we do not find

defendant’s contentions with respect to the prejudice issue persuasive.5

       Moreover, the fact that the jury returned what defendant describes as

“inconsistent” verdicts has no tendency to show that it failed to understand and heed

the trial court’s instructions concerning the showing that the State was required to

make in order for the jury to convict defendant of first-degree sexual exploitation of

a minor, which clearly required proof beyond a reasonable doubt that defendant used

Diane to engage in actual sexual activity. Although the jury’s verdicts might have

some tendency to suggest that the jury had difficulty determining whether

defendant’s penis actually touched Diane’s lips, its verdicts do not in any way tend to

suggest that the jury accepted the prosecutor’s contention that a conviction for first-


       5 Although defendant did cite the United States Supreme Court’s decision in Bruton
v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), in support of the
prejudice argument discussed in the text, his reliance on Bruton is unavailing given that this
case involves a prosecutorial misstatement of the law that was corrected in the trial court’s
jury instructions while Bruton involved the admission of a codefendant’s confession that also
implicated the defendant subject to an instruction that the jury should only consider the
information contained in the codefendant’s confession against the codefendant. Unlike the
evidence at issue in Bruton, the challenged prosecutorial argument cannot reasonably be
described as “of the most persuasive sort, ineradicable, as a practical matter, from the jury’s
mind[.]” Kansas v. Carr, 577 U.S. ___, ___, 136 S. Ct. 633, 645, 193 L. Ed. 2d 535, 548 (2016)
(citations omitted).

                                             -18-
                                   STATE V. FLETCHER

                                    Opinion of the Court



degree sexual exploitation of a minor can rest upon digitally altered images rather

than evidence of some sort of actual sexual activity. As a result, we do not believe

that there is any reasonable possibility that, but for the trial court’s failure to sustain

defendant’s objection to the prosecutor’s misstatement of the applicable law, the jury

would have acquitted defendant of first-degree sexual exploitation of a minor. Ratliff,
341 N.C. at 617, 461 S.E.2d at 329; see also N.C.G.S. § 15A-1443(a) (2015)).

      “The jury charge is one of the most critical parts of a criminal trial.” State v.

Walston, 367 N.C. 721, 730, 766 S.E.2d 312, 318 (2014). “The purpose of . . . a charge

to the jury is to give a clear instruction to assist the jury in an understanding of the

case and in reaching a correct verdict,” Shaw, 322 N.C. at 803, 370 S.E.2d at 549,

including how “the law . . . should be applied to the evidence,” State v. Sutton, 230
N.C. 244, 247, 52 S.E.2d 921, 923 (1949) (citations omitted). As a result, the trial

court has a duty “to instruct the jury on all substantial features of a case raised by

the evidence.” Shaw, 322 N.C. at 803, 370 S.E.2d at 549 (citing State v. Ferrell, 300
N.C. 157, 163, 265 S.E.2d 210, 214 (1980), disapproved of on other grounds by State

v. Collins, 334 N.C. 54, 61, 431 S.E.2d 188, 193 (1993)).           In the event that a

“defendant’s request for [an] instruction [is] correct in law and supported by the

evidence in the case, the trial court [is] required to give the instruction, at least in

substance.” Shaw, 322 N.C. at 804, 370 S.E.2d at 550 (citing State v. Howard, 274
N.C. 186, 199, 162 S.E.2d 495, 504 (1968)). “[I]n giving jury instructions,” however,

“ ‘the court is not required to follow any particular form,’ as long as the instruction


                                           -19-
                                  STATE V. FLETCHER

                                   Opinion of the Court



adequately explains ‘each essential element of the offense.’ ” Walston, 367 N.C. at

731, 766 S.E.2d at 319 (quoting State v. Avery, 315 N.C. 1, 31, 337 S.E.2d 786, 803

(1985)). Even if a trial court errs by failing to give a requested and legally correct

instruction, the defendant is not entitled to a new trial unless there is “a reasonable

possibility that, had the error in question not been committed, a different result

would have been reached at the trial.” N.C.G.S. § 15A-1443(a); see also Shaw, 322
N.C. at 804, 370 S.E.2d at 550.

      As we have already noted, defendant was charged with “us[ing], employ[ing],

induc[ing], coerc[ing], encourag[ing], or facilitat[ing] a minor to engage in . . . sexual

activity . . . for the purpose of producing material that contains a visual

representation depicting this activity.” N.C.G.S. § 14-190.16(a)(1). “Sexual activity”

for purposes of N.C.G.S. § 14-190.16(a)(1) consists of:

             a. Masturbation, whether done alone or with another
                human or an animal.

             b. Vaginal, anal, or oral intercourse, whether done with
                another human or with an animal.

             c. Touching, in an act of apparent sexual stimulation or
                sexual abuse, of the clothed or unclothed genitals, pubic
                area, or buttocks of another person or the clothed or
                unclothed breasts of a human female.

             d. An act or condition that depicts torture, physical
                restraint by being fettered or bound, or flagellation of or
                by a person clad in undergarments or in revealing or
                bizarre costume.




                                          -20-
                                      STATE V. FLETCHER

                                       Opinion of the Court



               e. Excretory functions; provided, however, that this sub-
                  subdivision shall not apply to [N.C.]G.S. [§] 14-190.17A.

               f. The insertion of any part of a person's body, other than
                  the male sexual organ, or of any object into another
                  person's anus or vagina, except when done as part of a
                  recognized medical procedure.

               g. The lascivious exhibition of the genitals or pubic area of
                  any person.

Id. § 14-190.13(5) (2015). In rejecting defendant’s request that the trial court instruct

the jury that “oral intercourse” for purposes of N.C.G.S. § 14-190.13(5)(b) involves

penetration, the trial court stated that, since “the indictment indicates that the

sexual activity was oral intercourse,” he would “instruct the jury that the sexual

activity was oral intercourse” without further defining that term and would “allow

counsel to argue definitions of oral intercourse and fellatio.”6

       The extent to which “oral intercourse,” as that term is used in N.C.G.S. § 14-

190.13(5)(b), requires penetration presents a question of first impression for this

Court. “When construing legislative provisions, this Court looks first to the plain

meaning of the words of the statute itself.” State v. Ward, 364 N.C. 157, 160, 694



       6 As an aside, we urge the members of the trial bench to refrain from avoiding the
necessity for instructing the jury concerning all of the essential elements of first-degree
sexual exploitation of a minor or any other offense by allowing the parties to argue alternative
definitions of a relevant statutory expression in lieu of defining that expression during the
trial court’s final instructions. As we have already indicated, “[i]t is the duty of the trial court
to instruct the jury on all substantial features of a case,” including the definition of statutory
terms such as “oral intercourse,” to the extent that it is necessary to clarify the nature of the
decision that the jury is required to make. Shaw, 322 N.C. at 803, 370 S.E.2d at 549.


                                               -21-
                                     STATE V. FLETCHER

                                      Opinion of the Court



S.E.2d 729, 731 (2010). “If the statutory language is clear and unambiguous, the

court eschews statutory construction in favor of giving the words their plain and

definite meaning.” State v. Beck, 359 N.C. 611, 614, 614 S.E.2d 274, 277 (2005). Aside

from the fact that neither the General Assembly7 nor the courts8 have defined “oral

intercourse,” that term lacks an unambiguous “plain and definite meaning” as well.

Id. at 614, 614 S.E.2d at 277. Although courts often consult dictionaries for the

purpose of determining the plain meaning of statutory terms, see State v. Ludlum,

303 N.C. 666, 671, 281 S.E.2d 159, 162 (1981), that approach is of no avail in this case

given the absence of any definition of “oral intercourse” in reference volumes such as

Webster’s Third New International Dictionary (1971), The American Heritage

Dictionary of the English Language (4th ed. 2000), and the New Oxford American

Dictionary (3d ed. 2010), or in online dictionaries, see, e.g., Merriam-Webster,


       7 The term “oral intercourse” does appear, without further definition, in N.C.G.S. §
14-190.1(c)(1), which defines “sexual conduct” in the context of punishing “[o]bscene
literature and exhibitions,” and N.C.G.S. § 15A-615, which permits testing defendants
charged with committing offenses that “involve[ ]nonconsensual vaginal, anal, or oral
intercourse” or “vaginal, anal, or oral intercourse” with a victim under the age of sixteen for
the presence of sexually transmitted diseases. N.C.G.S. §§ 14-190.1(c)(1), 15A-615(a) (2015).

       8 Although the term “oral intercourse” does appear in some of this Court’s opinions,
these references consist of quotations from various statutory provisions or portions of the
pattern jury instructions or of references to factual information contained in the record. None
of these references shed any light upon the proper resolution of the question that we are
called upon to decide in this case. See, e.g., State v. Autry, 321 N.C. 392, 395, 364 S.E.2d 341,
344 (1988); State v. Locklear, 320 N.C. 754, 756, 360 S.E.2d 682, 683 (1987); State v. Tucker,
317 N.C. 532, 535, 346 S.E.2d 417, 419 (1986); State v. Ford, 314 N.C. 498, 503, 334 S.E.2d
765, 769 (1985); State v. Jean, 310 N.C. 157, 159, 311 S.E.2d 266, 267 (1984); State v. Riddle,
300 N.C. 744, 745, 268 S.E.2d 80, 81 (1980); State v. Self, 280 N.C. 665, 667, 187 S.E.2d 93,
94 (1972).

                                              -22-
                                    STATE V. FLETCHER

                                     Opinion of the Court



https://www.merriam-webster.com (last visited May 25, 2017).9 As a result, given the

absence of any generally accepted understanding of the meaning of the statutory

reference to “oral intercourse,” “judicial construction must be used to ascertain the

legislative will.” Beck, 359 N.C. at 614, 614 S.E.2d at 277 (quoting Burgess v. Your

House of Raleigh, Inc., 326 N.C. 205, 209, 388 S.E.2d 134, 136-37 (1990)).

       According to well-established North Carolina law, “[t]he intent of the

Legislature controls the interpretation of a statute.” State v. Joyner, 329 N.C. 211,

217, 404 S.E.2d 653, 657 (1991) (quoting State v. Perry, 305 N.C. 225, 235, 287 S.E.2d
810, 816 (1982), overruled by State v. Mumford, 364 N.C. 394, 402, 699 S.E.2d 911,

916 (2010)). “In ascertaining such intent, a court may consider the purpose of the

statute and the evils it was designed to remedy, the effect of the proposed

interpretations of the statute, and the traditionally accepted rules of statutory

construction.” State v. Tew, 326 N.C. 732, 738-39, 392 S.E.2d 603, 607 (1990) (citation

omitted); see also State v. Barnett, 369 N.C. 298, 304, 794 S.E.2d 306, 311 (2016)

(stating that, “[i]n ascertaining the legislative intent, courts should consider the

language of the statute, the spirit of the statute, and what it seeks to accomplish”


       9 The dictionaries that have been consulted in the drafting of this opinion do
consistently define “oral sex” as the oral stimulation of the sex organ of another without
making any reference to any sort of penetration requirement. See, e.g., New Oxford American
Dictionary 1233 (3d ed. 2010) (defining “oral sex” as “sexual activity in which the genitals of
one partner are stimulated by the mouth of the other; fellatio or cunnilingus”); The American
Heritage Dictionary of the English Language 1236 (4th ed. 2000) (defining “oral sex” as “oral
stimulation of one’s partner’s sex organs”); Merriam-Webster, https://www.merriam-
webster.com/dictionary/oral%20sex (last visited May 25, 2017) (defining “oral sex” as “oral
stimulation of the genitals: cunnilingus, fellatio”).

                                             -23-
                                 STATE V. FLETCHER

                                  Opinion of the Court



(quoting State ex rel. Utils. Comm’n v. Pub. Staff, 309 N.C. 195, 210, 306 S.E.2d 435,

444 (1983))). Although the title given to a particular statutory provision is not

controlling, it does shed some light on the legislative intent underlying the enactment

of that provision. Brown v. Brown, 353 N.C. 220, 224, 539 S.E.2d 621, 623 (2000)

(first citing In re Forsyth County, 285 N.C. 64, 71, 203 S.E.2d 51, 55 (1974); and then

citing Smith Chapel Baptist Church v. City of Durham, 350 N.C. 805, 812, 517 S.E.2d
874, 879 (1999)). Similarly, “[w]hile a criminal statute must be strictly construed

against the State, the courts must nevertheless construe it with regard to the evil

which it is intended to suppress.” Tew, 326 N.C. at 739, 392 S.E.2d at 607 (citation

omitted). “A construction of a statute which operates to defeat or impair its purpose

must be avoided if that can reasonably be done without violence to the legislative

language.” Id. at 739, 392 S.E.2d at 607 (citation omitted).

      Statutory provisions criminalizing the making, dissemination, and possession

of child pornography have been enacted by “virtually all of the States and the United

States” out of concern “that the use of children as subjects of pornographic materials

is harmful to the physiological, emotional, and mental health of the child.” New York

v. Ferber, 458 U.S. at 758, 102 S. Ct. at 3355, 73 L .Ed. 2d at1123. Such laws

             are designed to prevent the victimization of individual
             children, and to protect “minors from the physiological and
             psychological injuries resulting from sexual exploitation
             and abuse.” This Court has noted that child pornography
             poses a particular threat to the child victim because “the
             child’s actions are reduced to a recording [and] the



                                         -24-
                                  STATE V. FLETCHER

                                   Opinion of the Court



             pornography may haunt him in future years, long after the
             original misdeed took place.”

State v. Howell, 169 N.C. App. 58, 63, 609 S.E.2d 417, 420-21 (2005) (alteration in

original) (quoting Cinema I Video, 83 N.C. App. at 5552, 568-69, 351 S.E.2d at 311,

320)). Thus, as is evidenced by the legislative decision to title the relevant legislation

as “An Act To Strengthen the Obscenity Laws of this State and the Enforcement of

These Laws, To Protect Minors from Harmful Material that Does Not Rise to the

Level of Obscenity, and To Stop the Sexual Exploitation and Prostitution of Minors,”

see Act of July 11, 1985, ch. 703, 1985 N.C. Sess. Laws 929, we have no hesitation in

concluding that the General Assembly enacted N.C.G.S. § 14-190.16(a)(1) for the

purpose of protecting minors from the harms arising from the “use[ ], employ[ment],

induce[ment], coerc[ion], encourage[ment], or facilitat[ion] [of] a minor to engage in

or assist others to engage in sexual activity for live performance or for the purpose of

producing material that contains a visual representation depicting this activity.”

N.C.G.S. 14-190.16(a)(1). As a result, we believe that the General Assembly intended

that the relevant statutory language be construed broadly in order to provide minors

with the maximum reasonably available protection from sexual exploitation.

      Adoption of the definition of “oral intercourse” as requiring proof of penetration

as contended for by defendant would contravene this understanding of the relevant

legislative intent by narrowing the scope of the protections from the sexual

exploitation of minors afforded by N.C.G.S. § 14-190.16(a)(1). Although this Court



                                          -25-
                                     STATE V. FLETCHER

                                      Opinion of the Court



has consistently held that other forms of “intercourse” require “penetration, however

slight,” that definition appears to have been limited in recent years to sexual acts

that inherently involve penetration of the body of another by the male sex organ. See,

e.g., State v. Brown, 312 N.C. 237, 244-45, 321 S.E.2d 856, 861 (1984) (defining

vaginal intercourse as the “slightest penetration of the female sex organ by the male

sex organ”); State v. Atkins, 311 N.C. 272, 275, 316 S.E.2d 306, 308 (1984) (stating

that anal intercourse “requires penetration of the anal opening . . . by the penis”).

“When a term has long-standing legal significance, it is presumed that legislators

intended the same significance to attach by use of that term, absent indications to

the contrary.” Black v. Littlejohn, 312 N.C. 626, 639, 325 S.E.2d 469, 478 (1985)

(quoting Sheffield v. Consol. Foods Corp., 302 N.C. 403, 427, 276 S.E.2d 422, 437

(1981)).    For that reason, we conclude that the references to vaginal and anal

intercourse contained in N.C.G.S. § 14-190.13(5)(b) assume the existence of a

penetration requirement. On the other hand, we believe that, when read in context,

“oral intercourse” was intended as a gender-neutral reference to cunnilingus and

fellatio, which are the only components of the definition of “sexual act” as currently

set out in N.C.G.S. § 14-27.20(4) that are not otherwise explicitly included in the

definition of “sexual activity” contained in N.C.G.S. § 14-190.13(5).10 As we have


       10 Appellate courts in other jurisdictions have reached similar conclusions. For
example, the South Carolina Court of Appeals held that cunnilingus constituted “sexual
battery,” statutorily defined as “sexual intercourse, cunnilingus, fellatio, anal intercourse, or
any intrusion, however slight, of any part of a person’s body or of any object into the genital
or anal opening of another person’s body,” despite the absence of penetration. State v.

                                              -26-
                                     STATE V. FLETCHER

                                      Opinion of the Court



previously recognized, neither fellatio nor cunnilingus, as those terms are currently

used in N.C.G.S. § 14-27.20(4), require penetration. State v. Goodson, 313 N.C. 318,

319, 327 S.E.2d 868, 869 (1985) (defining “fellatio” as “oral sex” performed by a female

upon a male consisting of “contact between the mouth of one party and the sex organs

of another” without making any mention of penetration); Ludlum, 303 N.C. at 669,

281 S.E.2d at 161 (stating that “[w]e do not agree, however, that penetration is

required before cunnilingus, as that word is used in the statute, can occur”). In light

of the obvious legislative intent to provide broad protection against the sexual

exploitation of minors, the fact that the existence of a penetration requirement with

respect to “vaginal intercourse” and “anal intercourse” does not logically compel a

determination that “oral intercourse” includes a penetration requirement as well, the

inconsistent treatment between the offense of sexual exploitation of a minor and




Morgan, 352 S.C. 359, 365, 574 S.E.2d 203, 206 (S.C. Ct. App. 2002) (emphasis omitted)
(quoting S.C. Code Ann. § 16-3-651(h) (1985)); see also Stephan v. State, 810 P.2d 564, 568
(Alaska Ct. App. 1991) (stating that cunnilingus constituted “sexual penetration,” defined as
“genital intercourse, cunnilingus, fellatio, anal intercourse, or an intrusion, however slight,
of an object or any part of a person’s body into the genital or anal opening of another person’s
body,” despite the absence of penetration) (quoting Alaska Stat. Ann. § 11.81.900(b)(53)
(1991)); State v. Beaulieu, 674 A.2d 377, 378 (R.I. 1996) (per curiam) (concluding that
cunnilingus, in the absence of evidence of penetration, establishes a defendant’s guilt of first-
degree sexual assault given that R.I. Gen. Laws 1956 § 11-37-1(8) “does not require actual
penetration, only sexual penetration”); State v. Marcum, 109 S.W.3d 300, 303 & n.4, 304
(Tenn. 2003) (holding that a defendant was not entitled to a jury instruction concerning the
issue of his guilt of attempted rape of child based upon fellatio, without evidence of actual
penetration, given the statutory definition of “sexual penetration” as “sexual intercourse,
cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of
[the] person’s body or of any object into the genital or anal openings of the victim’s, the
defendant’s, or any other person’s body”) (quoting Tenn. Code Ann. § 39-13-501(7) (1997)).

                                              -27-
                                    STATE V. FLETCHER

                                     Opinion of the Court



sexual offense that would result from the interpolation of a penetration requirement

into the definition of “oral intercourse,” and the desirability of avoiding “saddl[ing]

the criminal law with hypertechnical distinctions and the prosecution with overly

complex and in some cases impossible burdens of proof,” Ludlum, 303 N.C. at 672,

281 S.E.2d at 162,11 we decline to adopt defendant’s proposed definition of “oral

intercourse” as containing a penetration requirement and conclude, that since

defendant’s requested instruction did not constitute an accurate statement of the

applicable law, see Shaw, 322 N.C. at 804, 370 S.E.2d at 550, the trial court did not

err by refusing to instruct the jury in accordance with defendant’s request. As a

result, for the reasons set forth above, the decision of the Court of Appeals, as

modified in this opinion, is affirmed.

       MODIFIED AND AFFIRMED.




       11 The fact that defendant’s conviction for first degree sexual exploitation of a minor
rests upon conduct that would also be included within the scope of another subsection of
definition of “sexual activity” set out N.C.G.S. § 14-190.13(5) does not necessitate the
inclusion of a penetration requirement into the definition of “oral intercourse” given that
there is much overlap in the conduct described in the various components of that definition.
For example, both vaginal and anal intercourse, as this Court has defined those terms, would
appear to involve “[t]ouching, in an act of apparent sexual stimulation or sexual abuse, of the
clothed or unclothed genitals, pubic area, or buttocks of another person or the clothed or
unclothed breasts of a human female.” N.C.G.S. § 14-190.13(5)(c).

                                             -28-
      Justice MORGAN concurring in part and concurring in the result only in part.

      I concur with the majority decision’s reasoning and holding that the

prosecutor’s challenged statements—that manipulating innocent images so that they

appear to show a child engaged in a sexual act is manufacturing child pornography

and thus constitutes first-degree sexual exploitation of a minor—were erroneous, but

not prejudicial.

      With regard to the denial of defendant’s request for a jury instruction defining

“oral intercourse,” I further concur with the majority’s ultimate determination that

defendant is not entitled to a new trial on that basis. Nonetheless, I reach this result

only because I believe that defendant cannot establish prejudice, and not on the basis

that the trial court did not err in refusing to give defendant’s requested definition.

Proper application of principles of statutory interpretation demonstrates that the

term “oral intercourse” as used in the sexual exploitation statutes is defined as

requiring penetration, however slight, of the mouth by the male sex organ.

Accordingly, the trial court should have so instructed the jury at defendant’s request.

      Before addressing the divergence of my analysis from that of the majority on

this issue, I first note three key points of agreement with my esteemed colleagues.

First, the issue of whether, in the context of our State’s sexual exploitation statutes,

“oral intercourse” requires penetration presents a matter of first impression for this

Court. Second, because “oral intercourse” is not clearly defined in case law, statutes,

or general usage dictionaries, we must employ principles of statutory construction to

determine the meaning of the term. Third, and most critically, I emphatically agree
                                    STATE V. FLETCHER

              Morgan, J., concurring in part and concurring in result only in part.



with the majority that the General Assembly undoubtedly intended for the sexual

exploitation statutes to apply to the sex acts that defendant committed against Diane.

      For purposes of sexual exploitation, as well as other public morality and

decency offenses concerning minors, N.C.G.S. § 14-190.13 (the definitions statute)

defines “[s]exual activity” to encompass numerous acts, including “[m]asturbation”;

“[v]aginal, anal, or oral intercourse”; the sexually stimulating or sexually abusive

touching of the genitals, pubic area, or buttocks of another, or of the female breasts;

sexualized torture, bondage, and sadomasochistic behaviors; “[e]xcretory functions”;

penetration of the vagina or anus by an object or a body part other than the male sex

organ; and “lascivious exhibition of the genitals or pubic area.”                N.C.G.S. § 14-

190.13(5)(a)-(g) (2015). This review illustrates the broad range and diverse nature of

the acts that the General Assembly sought to prohibit in protecting children from the

harms of pornography and sexual exploitation. In light of this important purpose and

the lengthy enumeration of acts that constitute sexual activity, I consider it to be

beyond question that the General Assembly intended that, for purposes of the crime

of sexual exploitation of a minor, the term “sexual activity” should include both the

penetration of the mouth by the male sex organ as well as the mere touching of the

male sex organ with the mouth, even without penetration.

      It is at this stage, however, that my analysis of the proper means to arrive at

the correct outcome in this case diverges from the rationales employed by my learned

colleagues. The necessary goal of the protection of society’s vulnerable minors from

                                              -30-
                                     STATE V. FLETCHER

               Morgan, J., concurring in part and concurring in result only in part.



sexual exploitation can still be accomplished in our courts without compromising this

Court’s well-established and long-standing recognition of the need to construe

statutes consistently.       Such expected consistency would certainly include a

construction of terminology that is harmonious throughout the spectrum of statutory

enactments which address a given area of the criminal law. While these fundamental

principles of statutory construction are deeply embedded in analyses routinely

applied by this Court, the majority unfortunately departs from them in its

interpretation of the term “intercourse” when we are called upon to ascribe a

definition to the term “oral intercourse.”

       Upon this premise, I do not subscribe to the majority’s unsupported assertion

that “[a]doption of the definition of ‘oral intercourse’ as requiring proof of penetration

. . . would contravene this understanding of the relevant legislative intent by

narrowing the scope of protections” under the sexual exploitation statute.1

Application of the well-established rules of statutory construction reveals that the

mere touching of the male sex organ with the mouth falls under subdivision (5)(c) of

the definitions statute—“[t]ouching, in an act of apparent sexual stimulation or




       1  Likewise, the State argued that mere touching of a sex organ with the mouth can
only fall under subdivision (5)(b) as a form of “oral intercourse” and asserted that, were this
Court to hold that “oral intercourse” requires penetration, a visual representation depicting
the act of touching a child’s lips with a penis could not support a prosecution for sexual
exploitation. As with all cases, the State must simply take care to indict a defendant correctly
under the applicable statutory provision in light of the behavior constituting a criminal
offense.

                                               -31-
                                    STATE V. FLETCHER

              Morgan, J., concurring in part and concurring in result only in part.



sexual abuse, of the clothed or unclothed genitals”—while the penetration of the

mouth by the male sex organ falls under subdivision (5)(b), which includes, inter alia,

“oral intercourse.” Id. § 14-190.13(5)(b), (c). Therefore, the specific sexual activity for

which defendant allegedly used Diane is a form of sexual exploitation of a minor,

namely, sexual touching and not “oral intercourse.” This distinction is neither trivial

nor academic since, as defendant observes, here “the State elected to exclusively

indict under a theory of ‘oral intercourse,’ and it was bound to prove that theory.” See

State v. Taylor, 301 N.C. 164, 170, 270 S.E.2d 409, 413 (1980) (A defendant may not

be “convict[ed] upon some abstract theory not supported by the bill of indictment.”).

      When, as here, a statutory term is not clear, any “ambiguity should be resolved

so as to effectuate the true legislative intent.” State ex rel. Comm’r of Ins. v. N.C.

Auto. Rate Admin. Office, 287 N.C. 192, 202, 214 S.E.2d 98, 104 (1975) (citing Duncan

v. Carpenter & Phillips, 233 N.C. 422, 64 S.E.2d 410 (1951), overruled on other

grounds by Taylor v. J. P. Stevens & Co., 300 N.C. 94, 265 S.E.2d 144 (1980), McLean

v. Durham Cty. Bd. of Elections, 222 N.C. 6, 21 S.E.2d 842 (1942), and State ex rel.

Thomasson v. Patterson, 213 N.C. 138, 195 S.E. 389 (1938)). In my view, the point of

ambiguity here is simply whether the General Assembly intended to regard the

undefined act of “oral intercourse” in the same manner as the other acts listed in

N.C.G.S. § 14-190.13(5)(b) that contain the word “intercourse” and are clearly defined,

or in the same manner as acts included in N.C.G.S. § 14-190.13(5)(f) as a form of

sexual touching. In construing a statute, we presume that none of its subdivisions

                                              -32-
                                     STATE V. FLETCHER

               Morgan, J., concurring in part and concurring in result only in part.



are redundant. Sheffield v. Consol. Foods Corp., 302 N.C. 403, 421-22, 276 S.E.2d
422, 434 (1981) (citing Jones v. Cty. Bd. of Educ., 185 N.C. 303, 307, 117 S.E. 37, 39

(1923)). Accordingly, I proceed on the presumption that the subdivisions of the

definitions statute are not duplicative and that the touching of a male sex organ to

the mouth or lips without penetration is covered under only one of them.

       As acknowledged in the majority decision, this Court has consistently held that

other forms of “intercourse” require penetration with the male sex organ, however

slight. See, e.g., State v. Brown, 312 N.C. 237, 244-45, 321 S.E.2d 856, 861 (1984)

(stating that vaginal intercourse includes the “slightest penetration of the female sex

organ by the male sex organ”); State v. Atkins, 311 N.C. 272, 275, 316 S.E.2d 306, 308

(1984) (stating that anal intercourse “requires penetration of the anal opening . . . by

the penis”). The majority suggests that this definition of “intercourse” has “been

limited in recent years2 to sexual acts that inherently involve penetration of the body

of another by the male sex organ.” While this observation may have some interesting

historic validity, it bears no substantive legal applicability. The legal terms “anal

intercourse” and “vaginal intercourse” are explicitly defined as the penetration of the

anus and vagina, respectively, by the male sex organ. Thus, the penetration element

of “anal intercourse” and “vaginal intercourse” is only “inherent” to these acts in the


       2  I would observe that the sexual exploitation statutes were first enacted in 1985. The
General Assembly’s understanding and intent in its statutory enactments before 1985 that
are still valid, and the applicable case law interpreting them that also is still valid, should
not be discounted merely because they are older.

                                               -33-
                                    STATE V. FLETCHER

              Morgan, J., concurring in part and concurring in result only in part.



way that the defining characteristics of any sex act are. In this regard, elementary

principles of statutory construction yield the conclusion that a consistent

interpretation of the word “intercourse” inherently contemplates “penetration.”

      In determining legislative intent, I discern no evidence that the General

Assembly intended to “limit” or alter the meaning of the term “intercourse” when it

drafted the sexual exploitation laws in 1985.            The definition of “intercourse” as

requiring penetration by the male sex organ appears in decisions of this Court dating

back at least to the middle of the twentieth century, nearly seven decades ago.3 See,

e.g., State v. Bowman, 232 N.C. 374, 375-76, 61 S.E.2d 107, 108 (1950) (“There is

‘carnal knowledge’ or ‘sexual intercourse’ in a legal sense if there is the slightest

penetration of the sexual organ of the female by the sexual organ of the male.”). As

noted by the majority, “[w]hen a term has long-standing legal significance, it is

presumed that legislators intended the same significance to attach by use of that

term, absent indications to the contrary.” Black v. Littlejohn, 312 N.C. 626, 639, 325
S.E.2d 469, 478 (1985) (quoting Sheffield, 302 N.C. at 427, 276 S.E.2d at 437).

Because our case law as demonstrated in Bowman had clearly defined “intercourse”

as requiring penetration by the male sex organ some thirty-five years before the

enactment of the sexual exploitation statutes in 1985, the General Assembly must be




      3Similarly, general usage dictionaries define “sexual intercourse” as “sexual contact
between individuals involving penetration, esp. the insertion of a man’s erect penis into a
woman’s vagina.” New Oxford American Dictionary 1601 (3d ed. 2010) (emphasis added).

                                              -34-
                                     STATE V. FLETCHER

               Morgan, J., concurring in part and concurring in result only in part.



viewed to have intended this same word in the phrase “oral intercourse” to also

require penetration.

       This legislative intent appears even clearer in light of the other terms that the

General Assembly has employed to encompass contact between the mouth and sexual

organs without the requirement of penetration. See, e.g., N.C.G.S. § 14-27.20(4), (5)

(2015) (defining, for purposes of rape and other sex offenses, the term “sexual act” as

excluding vaginal intercourse, but including “cunnilingus, fellatio, analingus, . . . anal

intercourse,” and “the penetration, however slight, by any object into the genital or

anal opening of another person’s body,” and the term “[s]exual contact” as “(i)

touching the sexual organ, anus, breast, groin, or buttocks of any person, (ii) a person

touching another person with their own sexual organ, anus, breast, groin, or buttocks,

or (iii) a person ejaculating, emitting, or placing semen, urine, or feces upon any part

of another person”) (emphases added).             Further, it is evident that the General

Assembly was aware of other phraseology for conduct that involves touching of sex

organs with the mouth but without a penetration requirement. See also State v.

Goodson, 313 N.C. 318, 319, 327 S.E.2d 868, 869 (1985) (defining fellatio and oral sex,

neither of which require penetration); State v. Ludlum, 303 N.C. 666, 672, 281 S.E.2d
159, 162 (1981) (defining cunnilingus as not requiring penetration).4 The majority’s


       4Likewise, in contrast to the dearth of definitions for “oral intercourse” in general
usage dictionaries, the term “oral sex” is defined—consistently—in such sources as the oral
stimulation of another’s sex organ, without any requirement of penetration. See, e.g., New
Oxford American Dictionary 1233 (3d ed. 2010) (defining oral sex as “sexual activity in which

                                               -35-
                                     STATE V. FLETCHER

               Morgan, J., concurring in part and concurring in result only in part.



efforts to deftly move between and among this myriad of sexual acts in an effort to

harmonize their definitions with the majority’s brittle approach to statutory

construction here present an awkward fit in the symmetry of the pertinent laws. Yet,

in its wisdom, the General Assembly did not use any of those terms for purposes of

sexual exploitation, instead selecting a word with a well-known, long-standing

meaning: “intercourse.”

       Further indication of the intended meaning of the term “oral intercourse” can

be derived from the General Assembly’s focus in the definitions statute on

distinguishing between sexual acts that involve penetration by the male sex organ

and those which do not. The legislature chose to separately list “vaginal intercourse”

and “anal intercourse”—acts the majority agrees require penetration of the vagina

and anus with the male sex organ—in N.C.G.S. § 14-190.13(5)(b); penetration of the

vagina and anus with any other body part or object—in N.C.G.S. § 14-190.13(5)(f);

and mere touching of the male or female genital area—in N.C.G.S. § 14-190.13(5)(c).

Despite this plain language regarding vaginal and anal sexual activity, the majority

concludes that “oral intercourse” alone does not require penetration because the term

was intended by the General Assembly “as a gender-neutral reference to ‘cunnilingus’




the genitals of one partner are stimulated by the mouth of the other; fellatio or cunnilingus”);
The American Heritage Dictionary of the English Language 1236 (4th ed. 2000) (defining oral
sex as “oral stimulation of one’s partner’s sex organs”); Merriam-Webster,
https://www.merriam-webster.com/dictionary/oral%20sex (last visited Nov. 27, 2017) (“oral
stimulation of the genitals: cunnilingus, fellatio”).

                                               -36-
                                     STATE V. FLETCHER

               Morgan, J., concurring in part and concurring in result only in part.



or ‘fellatio,’ ” neither of which requires penetration.5 The majority’s interpretation

results in a rather haphazard categorization of various types of sexual activity replete

with redundancy and inconsistency.

       In conclusion, I therefore would deem the touching of the genitals by the mouth

without penetration to be included in N.C.G.S. § 14-190.13(5)(c) of the definitions

statute. I would hold that, as used in N.C.G.S. § 14-190.13, the General Assembly

intended that the term “oral intercourse,” like “vaginal intercourse” and “anal

intercourse,” requires penetration by the male sex organ, however slight. Therefore,

I determine that the instruction requested by defendant was “correct in law.” See

State v. Shaw, 322 N.C. 797, 804, 370 S.E.2d 546, 550 (1988).

       Because defendant’s requested instruction was raised by the evidence

presented and is legally correct, I would further hold that the trial court erred in

refusing to give it, “at least in substance.” See id. at 804, 370 S.E.2d at 550 (citing


       5 I would note that if the legislature wished to refer to “cunnilingus” and “fellatio,” it
could have simply used those two well-defined words in lieu of the previously undefined two-
word phrase “oral intercourse.” See, e.g., Ludlum, 303 N.C. at 672, 281 S.E.2d at 162 (holding
that “the Legislature intended by its use of the word cunnilingus to mean stimulation by the
tongue or lips of any part of a woman’s genitalia” and not requiring penetration); State v.
Smith, 362 N.C. 583, 593, 669 S.E.2d 299, 306 (2008) (defining “fellatio” as “any touching of
the male sexual organ by the lips, tongue, or mouth of another person” and thus not requiring
penetration) (quoting State v. Johnson, 105 N.C. App. 390, 393, 413 S.E.2d 562, 564, appeal
dismissed and disc. review denied, 332 N.C. 348, 421 S.E.2d 158 (1992)). If the General
Assembly wished to employ a gender-neutral term, it could have used another two-word
phrase—“oral sex”—which “describe[es] a sexual act involving ‘contact between the mouth of
one party and the sex organs of another,’ ” but not requiring penetration. Goodson, 313 N.C.
at 319, 327 S.E.2d at 869 (quoting People v. Dimitris, 115 Mich. App. 228, 234, 320 N.W.2d
226, 228 (1981) (per curiam)).

                                               -37-
                                    STATE V. FLETCHER

              Morgan, J., concurring in part and concurring in result only in part.



State v. Howard, 274 N.C. 186, 162 S.E.2d 495 (1968)). Nonetheless, I do not believe

defendant should receive a new trial based on this error, because a defendant is not

entitled to a new trial unless he can also show prejudice, meaning there is “a

reasonable possibility that, had the error in question not been committed, a different

result would have been reached at the trial.” N.C.G.S. § 15A-1443(a) (2015); see also

Shaw, 322 N.C. at 804, 370 S.E.2d at 550. When a defendant fails to meet this

burden, an instructional error will not merit relief. N.C.G.S. § 15A-1443(a); see also

Shaw, 322 N.C. at 804, 370 S.E.2d at 550. In my view, defendant has failed to show

prejudice and therefore is not entitled to a new trial. Accordingly, I ultimately concur

with the result reached by the majority, although based on different reasoning.




                                              -38-